       Case 1:17-cv-00998-ESH-RMM Document 214 Filed 11/07/18 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                  )
 DR. KUSUMA NIO, et al.,                          )
                                                  )
                Plaintiffs,                       )
                                                  ) Civil Action No. 1:17-00998-ESH-RMM
        v.                                        )
                                                  )
 UNITED STATES DEPARTMENT OF                      )
 HOMELAND SECURITY, et al.,                       )
                                                  )
                Defendants.                       )
                                                  )
                                                  )

             DEFENDANTS’ NOVEMBER 7, 2018, BI-WEEKLY STATUS REPORT

       Pursuant to the Court’s Orders (ECF Nos. 36, 43, 88), Defendants, United States

Department of Homeland Security, et al., file the attached bi-weekly report, and note that the

Agency Defendants inform the DOJ of the following:

   1. Pursuant to the Court’s Order on Plaintiffs’ preliminary injunction motion (ECF No. 74),

       DoD has not implemented Section III of DoD’s October 13, 2017 policy, Certification of

       Honorable Service for Members of the Selected Reserve of the Ready Reserve and Members

       of the Active Components of the Military or Naval Forces for Purposes of Naturalization.

       Accordingly, DoD will not decertify, rescind, recall, revoke, or otherwise invalidate

       Plaintiffs’ or the class’ Form N-426s, “except as related to the conduct of a class member

       and based on sufficient grounds generally applicable to members of the military for re-

       characterization of service.” Id.; see also ECF No. 73, Court’s Order on Plaintiffs’

       Amended Motion for Class Certification.

   2. At this time, the Army has determined that some of the named Plaintiffs are unsuitable.

       However, none of the named Plaintiffs are currently separated from the Army.



                                                  1
      Case 1:17-cv-00998-ESH-RMM Document 214 Filed 11/07/18 Page 2 of 5



   3. A total of four named Plaintiffs have naturalized. The CAF has completed its review of the

       remaining six named Plaintiffs. MSSDs were issued in five of these cases, but as part of the

       Army’s review of its separation procedures, the Army suspended these determinations. New

       MSSDs are pending. As a result, four of the MSSDs that were issued were not shared with

       USCIS, and USCIS is awaiting further information from DoD regarding the case in which

       an MSSD was shared. Further review is required by the Army in the one case for which an

       MSSD has not been issued.

   4. At this moment, none of the remaining named Plaintiffs are at risk of imminent deportation.

       A Notice to Appear issuance (followed by removal proceedings, then a final finding of

       removability, then possibly further appeals) is a necessary predicate to a final removal order

       for any of these named Plaintiffs. No named Plaintiff has been issued a Notice to Appear.

   5. USCIS has informed DOJ that it has not changed, and is complying with, its July 7, 2017

       guidance.

       There are no further updates regarding the Court’s September 15, 2017 questions (ECF No.

46). Thus, the responses to the Court’s questions submitted on September 22, 2017 and October 13,

2017 (ECF Nos. 51, 58), remain accurate.




                                                 2
     Case 1:17-cv-00998-ESH-RMM Document 214 Filed 11/07/18 Page 3 of 5



DATED: November 7, 2018          Respectfully submitted,

                                 JOSEPH H. HUNT
                                 Assistant Attorney General
                                 Civil Division

                                 WILLIAM C. PEACHEY
                                 Director, Office of Immigration Litigation

                                 COLIN A. KISOR
                                 Deputy Director

                                 By: /s/ Elianis N. Perez
                                 ELIANIS N. PEREZ
                                 Assistant Director
                                 U.S. Department of Justice, Civil Division
                                 Office of Immigration Litigation –
                                 District Court Section
                                 P.O. Box 868, Washington, DC 20044
                                 Telephone: 202-616-9124
                                 Facsimile: 202-305-7000
                                 e-Mail: elianis.perez@usdoj.gov

                                 ATTORNEYS FOR DEFENDANTS




                                     3
                                                                                      Case 1:17-cv-00998-ESH-RMM Document 214 Filed 11/07/18 Page 4 of 5


November 7, 2018, Bi-Weekly REPORT
                                                                                                                                              NIAC
                                                                                                                                           (National
                                                                                                                                          Intelligence
                                                                                                                   N-426                    Agency                                     CI Focused
                   Enlistment   N-400 Filing                                                                     Remains      DTP Time       Check)                                     Security               CAF                               MSSD
    PLAINTIFF         Date         Date                              Immigration Status                          Certified*     Out        Complete       SSBI Open    SSBI Closed     Interview              Status                             Status                              Notes
Li, Wanjing         2/5/2016    8/17/2016 Ms. Wanjing Li, has successfully adjusted status based on her                       2/4/2019     1/24/2017      2/10/2016     7/24/2017      Occurred:     CAF Adjudication           MSSD issued on July 11, 2018. As part of No Notice to Appear issued.
                                             marriage to a U.S. citizen and is now a Lawful Permanent                                                                  (530 days to    9/22/2017     complete.                  the Army's review of its separation
                                             Resident.                                                              Yes                                                completion)                                              procedures, the Army suspended this
                                                                                                                                                                                                                                determination. A new MSSD is pending.


Calisto Alves de   5/26/2016     2/6/2017    Based on the information known to DHS, Mr. Calisto Alves de                      5/26/2019    2/3/2017       8/29/2016      9/6/2017       Occurred:    CAF adjudication           Further review required by Army.         No Notice to Appear issued.
Almeida,                                     Almeida has lawful immigration status. He is an F-1                    Yes                                                (373 days to     9/12/2017    complete.
Haendel Crist                                nonimmigrant student admitted for duration of status.                                                                     completion)

Batchu,            6/7/2016     3/23/2017    Became a United States Citizen on 4/25/2018                                      6/7/2019     8/4/2016       6/10/2016     9/28/2017       Occurred:    CAF Adjudication           Received an MSSD on April 10, 2018.      No Notice to Appear issued.
Prashanth                                                                                                           Yes                                                (475 days to     1/23/2018    complete.
                                                                                                                                                                       completion)
Calixto, Lucas     3/16/2016     3/7/2017    Lawfully present. No nonimmigrant visa, Deferred Action for                      5/16/2019    1/6/2017       6/9/2016      7/19/2017       Occurred:    CAF Adjudication           Received an MSSD on June 7, 2018. The No Notice to Appear issued.
                                             Childhood Arrivals (DACA) grant, valid through April 5, 2020. Mr.                                                         (405 days to     9/26/2017    complete.                  Army notified USCIS of its determination
                                             Calixto’s N-400 application remains pending.                                                                              completion)                                              on June 8. As part of the Army's review
                                                                                                                    Yes                                                                                                         of its separation procedures, the Army
                                                                                                                                                                                                                                suspended this determination. A new
                                                                                                                                                                                                                                MSSD is pending.

Cheng, Shu         2/23/2016    2/27/2017    Became a United States Citizen on 3/23/2018.                                     2/22/2019    1/6/2017       2/25/2016     7/26/2017       Occurred:    CAF Adjudication           Received an MSSD on March 1, 2018.       No Notice to Appear issued.
                                                                                                                    Yes                                                (517 days to     9/12/2017    complete.
                                                                                                                                                                       completion)
Hong, Seung Joo 5/13/2016       2/28/2017    Based on the information known to DHS, Mr. Hong has no lawful                    5/13/2019   1/24/2017       5/17/2016    10/12/2017       Occurred: CAF Adjudication              MSSD issued on July 11, 2018. As part of No Notice to Appear issued.
                                             immigration status. Deferred Action application denied on                                                                 (513 days to    10/24/2017 complete.                     the Army's review of its separation
                                             9/5/2017.                                                                                                                 completion)                                              procedures, the Army suspended this
                                                                                                                    Yes                                                                                                         determination. A new MSSD is pending.



Liu, Ye            3/16/2016    9/30/2016    Lawfully present. No nonimmigrant visa, deferred action grant,                   5/16/2019    1/6/2017       3/17/2016    12/28/2017       Occurred:    CAF Adjudication           MSSD issued on July 11, 2018. As part of No Notice to Appear issued.
                                             valid through 3/2019.                                                                                                     (651 days to     9/27/2017    complete.                  the Army's review of its separation
                                                                                                                    Yes                                                completion)                                              procedures, the Army suspended this
                                                                                                                                                                                                                                determination. A new MSSD is pending.


Udeigwe, Emeka 3/17/2016        1/13/2017    Based on the information known to DHS, Mr. Udeigwe has                           3/17/2019   2/10/2017       3/21/2016     8/30/2016       Occurred:    CAF Adjudication           MSSD issued on July 5, 2018. As part of No Notice to Appear issued.
                                             lawful immigration status. He is an F-1 nonimmigrant student                                                              (162 days to     9/28/2017    complete.                  the Army's review of its separation
                                             admitted for duration of status.                                                                                          completion)                                              procedures, the Army suspended this
                                                                                                                    Yes
                                                                                                                                                                                                                                determination. A new MSSD is pending.



*Pursuant to the Court’s Order on Plaintiffs’ preliminary injunction motion (ECF No. 74), DoD will not implement Section III of DoD’s October 13, 2017 policy, Certification of Honorable Service for Members of the Selected Reserve of the Ready Reserve and Members of the Active Components of the
** The Counterintelligence Focused Screening Report is generated after the CI interview.



                                                                                                                                                      4
       Case 1:17-cv-00998-ESH-RMM Document 214 Filed 11/07/18 Page 5 of 5



                                  CERTIFICATE OF SERVICE
                              Civil Action No. 1:17-00998-ESH-RMM

       I HEREBY CERTIFY that on this 7th day of November, 2018, a true copy of the foregoing

was filed with the Clerk of the Court using the CM/ECF system which sent notification of such

filing via e-mail to the following:

Douglas W. Baruch
FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP
801 17th Street, NW
Washington, DC 20006
(202) 639-7493
(202) 639-7003 (fax)
douglas.baruch@friedfrank.com

ATTORNEY FOR PLAINTIFFS

                                           /s/ Elianis N. Perez
                                           ELIANIS N. PEREZ
                                           Assistant Director
                                           United States Department of Justice

                                           ATTORNEY FOR DEFENDANTS




                                                5
